Appeal dismissed. This is an appeal from an interlocutory decree dissolving a. temporary injunction which had been issued upon the filing of a petition against the respondent, which petition is apparently *758pending in the Probate Court. Such an appeal is not properly before this court and presents nothing for our consideration. Fusaro v. Murray, 300 Mass. 229. School Committee of Winchendon v. Selectmen of Winchendon, 300 Mass. 266. Leffler v. Todd, 308 Mass. 243.
A. L. McCarthy, for the petitioners.
No argument nor brief for the respondent.